AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                        FILED
                                                                                                                   r--------- ---·-1
                                                                                                                      JAN 16 2019 l
                                         UNITED STATES DISTRICT COUtT                                               ____
                                                                                                                   'I
                                                                                                                          ________
                                                                                                                             ..
                                                                                                                CLERK US Ol::> IHiCT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA                                 S0UTHE8N DISTRICLOF CALIFORNIA
                                                                                                             BY           MJ;\&         DEPUTY
               UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                    v.                                       (For Offenses Committed On or After November 1, 1987)
                HAYLEY JORDAN ELDEN (1)
                                                                                Case Number:         18CR3727-LAB

                                                                             ROBERT SCfilEIN, CJA
REGISTRATION NO.                    77298298                                 Defendant's Attorney



D -
THE DEFENDANT:
IZ!    pleaded guilty to count(s)         ONE OF THE INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
Title & Section                          Nature of Offense                                                                   Number(s)
8 USC 1324(a)(l)(A)(ii),                 TRANSPORTATION OF CERTAIN ALIENS FOR FINANCIAL                                         1
(v)(II) and (a)(l)(B)(i)                 GAIN AND AIDING AND ABETTING




    The defendant is sentenced as provided in pages 2 through                          3            of this judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.

 0     The defendant has been found not guilty on count(s)

 ~     Count(s)                                                                    dismissed on the motion of the United States.

 IZ!   Assessment: $I 00.00 -WAIVED.


       JVTA Assessment*: $5000.00 - WAIVED                         ··
 IZ!   The Court finds the defendant indigent.
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 IZI   No fine                  D Forfeiture pursuant to order filed                                                     , included herein.
       IT JS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             January 14. 2019



                                                                             HON. LARRY ALAN BURNS
                                                                             UNITED STA TES DISTRICT JUDGE




                                                                                                                             l 8CR3 727-LAB
     A. r\.,... A   ,-r.. f,,-.,      £ nT">-.-..         ""' 11 ' ' " ..- •              •
    _, .._.._,. ,,_,,._,J..J \   .._,i-J..u.IJ .I.'-"' y. V~/ -1 oJ    .J UUl:)llltllll   Jll-i:l \..:-1 Ulllll~U \....-aSt:



    DEFENDANT:                                            HAYLEY JORDAN ELDEN(!)                                                         Judgment - Page 2 of 3
    CASE NUMBER:                                          18CR3727-LAB

                                                                                                             PROBATION
The defendant is hereby sentenced to probation for a term of:
FIVE (5) YEARS


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
             The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
             substance abuse. (Check, if applicable.)
             The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
             The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
             Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
             The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D            seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
             resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D            The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

               If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
          such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
          Payments set forth in this judgment.
               The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
           with any special conditions imposed.
                                                                      STANDARD CONDITIONS OF SUPERVISION
         1)         the defendant shall not leave the judicial district without the permission of the court or probation officer;
         2)         the defendant shall report to the probation officer in a manner and :frequency directed by the court or probation officer;
         3)         the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
         4)         the defendant shall support his or her dependents and meet other family responsibilities;
         5)         the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
                    reasons;
          6)        the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
          7)        the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
                    any paraphernalia related to any controlled substances, except as prescribed by a physician;
          8)        the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
          9)        the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
                    unless granted permission to do so by the probation officer;
           10)      the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
                     observed in plain view of the probation officer;
           11)       the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
           12)       the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
                     the court; and
           13)       as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
                     personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
                     with such notification requirement.



                                                                                                                                                18CR3727-LAB
    Ar'l"IA.l:'TI /nAC1T"\T\_. __                                                                   ..... ,...11n' T        1         .         .....   •••   -
L   ... . . . ,   ....-   •   .-~   \   """"'"'   . . . . . . . . . . . . . . . . . . ...., .,. •   v"-t   .l   uJ   -J   uu5u1'-'HL -111   a   v111111uu1 Vil~C:




    DEFENDANT:                                                                                        HAYLEY JORDAN ELDEN(!)                                        Judgment - Page 3 of3
    CASE NUMBER:                                                                                      18CR3727-LAB

                                                                                                                                SPECIAL CONDITIONS OF SUPERVISION


                  1. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
                     Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
                     contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
                     for revocation; the defendant shall warn any other residents that the premises may be subject to searches
                     pursuant to this condition.
                  2. Seek and maintain full time employment or schooling or a combination of both. The defendant shall make
                     five job contacts a week and provide proof to the probation officer.
                  3. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
                     directed by the probation officer. Allow for reciprocal release of information between the probation
                     officer and the treatment provider. May be required to contribute to the costs of services rendered in an
                     amount to be determined by the probation officer, based on ability to pay. The defendant shall be tested
                     three time a month for the first year. The probation officer may modify testing after one year if no dirty
                     tests are reported
                  4. The defendant shall refrain from knowingly possessing, distributing, inhaling, or ingesting any synthetic
                     cannabinoid substance, defined as a substance that mimics the effects of cannabis and applied to plant
                     material, often referred to "synthetic marijuana," "K2," or "Spice," without the prior approval of the court.
                  5. Defendant to report to the probation office by 1/1512019 in Phoenix, AZ, for transportation to residential
                     drug treatment program.
                  6. Participate and complete a residential drug treatment program for six months as directed by the probation
                     officer and follow all rules at the drug treatment program.
                  7. Clear all outstanding warrants.
                  8. Not possess any narcotic drugs or controlled substance without a lawful medical prescription.
                  9. Court approves transfer of supervision to Phoenix, AZ.




    II




                                                                                                                                                                         18CR3727-LAB
